            Case 2:20-cv-00116-JM Document 3 Filed 06/04/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

EDWARD JONES                                                                          PLAINTIFF

V.                                     2:20CV00116 JM

WILLIAM AARON TRAYLOR;
CLARENCE JONES; JESSE B
DAGGETT; WAYNE TRAYLOR;
and MICHEAL TRAYLOR                                                              DEFENDANTS

                                               ORDER

       Plaintiff Edward Jones’s motion to proceed in forma pauperis (Doc. No. 1) is granted.

See Martin-Trigona v. Stewart, 691 F.2d 856, 857 (8th Cir. 1982) (per curiam) (complaint can be

filed if plaintiff qualifies by economic status under 28 U.S.C. § 1915(a)).

       The Court must screen his complaint. 28 U.S.C. § 1915(e)(2). Plaintiff’s claims echo

those made in a case dismissed last month. Jones v. Traylor, No. 2:20-cv-86-BSM, Doc. 2, 3, &

4. The case was dismissed under § 1915(e)(2)(B), because it “describ[ed] fantastic or delusional

scenarios,” and had no rational basis in the law. Id. (citing Neitzke v. Williams, 490 U.S. 319,

327–28 (1989)). Plaintiff has refiled the claims attempting to better state his position.

         As he did previously, Plaintiff explains that he sued the Traylors and Clarence Jones in

Lee County Circuit Court in 2017. (Doc. No. 2 at 2). Previously, Plaintiff claimed that Daggett,

an attorney who represented the Defendants, allowed an imposter to impersonate Clarence Jones

in a pretrial-state hearing. Jones v. Traylor, No. 2:20-cv-86-BSM (Doc. 2 at 2). Mr. Jones again

claims that the Clarence Jones who appeared at the hearing was an imposter, and he asks this

Court to compel the production a video of the August 29, 2017 hearing to prove the Defendants

intentionally mislead the state circuit court. (Doc. 2 at 3).
            Case 2:20-cv-00116-JM Document 3 Filed 06/04/20 Page 2 of 2



        “A pro se plaintiff must set forth enough factual allegations to ‘nudge [] their claims

across the line from conceivable to plausible,’ or ‘their complaint must be dismissed’ for failing

to state a claim upon which relief can be granted.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

569-70 (2007); see also Aschroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”). Regardless of whether a

plaintiff is represented or is appearing pro se, the plaintiff’s complaint must allege specific facts

sufficient to state a claim. See Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985) After

reviewing Plaintiff’s pro se complaint, the Court finds that the complaint should be, and hereby

is dismissed sua sponte. Nothing in the complaint resembles a cause of action.

        As stated, the Court grants Plaintiff’s motion to proceed IFP. (Doc. No. 1). The Court

further finds that Plaintiff’s complaint fails to state a claim for relief and, therefore, the

complaint (Doc. No. 2) is dismissed without prejudice. The Clerk is directed to close the case.

        IT IS SO ORDERED this 4th day of June, 2020.




                                                              ________________________________
                                                              UNITED STATES DISTRICT JUDGE




                                                    2
